DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This office action is responsive to the application Nº 17711967 filed on April 01st, 2022 in which claims 1-10 are pending and ready for examination.

Priority
3.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawings
4.	The examiner contends that the drawings submitted on 04/01/2022 are acceptable for examination proceedings.

Claim Rejections - 35 USC § 102
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

6.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


7.	Claims 1, 4 and 8 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kato (JP Pub. Nº 2007/041960).

8.	Regarding independent claim 1: Kato disclosed an image processing apparatus ([0001], lines 1-2) for outputting a print product ([0057], line 10) representing at least a first color and a second color different from the first color ([0003], lines 7-10 and [0006], lines 1-3, the image includes a character and a background and the character color must be different from the background color to enhance the visibility of the character), the image processing apparatus comprising: 
 	a display unit ([0061], line 1) configured to display a screen including a region for receiving designation of first color information representing the first color from a user ([0063], lines 2-3 and [0064], lines 1-2), and 
 	an reception unit configured to receive designation of the first color information for the region ([0064], lines 2-3), 
 	wherein the display unit displays a color patch corresponding to the first color information on the screen in a case where the reception unit receives the designation ([0063], line 4 and [0064], lines 3-5), and
 	wherein the display unit displays color patches each corresponding to candidates for second color information representing the second color on the screen so that the color patches are selectable by the user ([0063], lines 3-4 and [0064], lines 5-9).

9.	Regarding claim 4: Kato disclosed the image processing apparatus according to claim 1, further comprising: an output unit configured to output the print product ([0057], line 10) in a case where the reception unit receives designation of the first color information and designation for selection of one of the candidates for the second color information from the user ([0064], lines 1-9).

10.	Regarding claim 8: Kato disclosed the image processing apparatus according to claim 1, wherein, after the reception unit has received the designation of the first color information ([0064], lines 2-3), the display unit displays the color patches each corresponding to candidates for the second color information on the screen so that the color patches are selectable by the user ([0063], line 4 and [0064], lines 3-5).

11.	Claim 9 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kato (JP Pub. Nº 2007/041960).

12.	Regarding independent claim 9: Kato disclosed an image processing method ([0001], lines 1-2) for outputting a print product ([0057], line 10) representing at least a first color and a second color different from the first color ([0003], lines 7-10 and [0006], lines 1-3, the image includes a character and a background and the character color must be different from the background color to enhance the visibility of the character), the image processing method comprising: 
 	displaying a screen including a region for receiving designation of first color information representing the first color from a user ([0063], lines 2-3 and [0064], lines 1-2), 
 	receiving designation of the first color information for the region ([0064], lines 2-3), 
 	displaying a color patch corresponding to the first color information on the screen in a case where the designation is received ([0063], line 4 and [0064], lines 3-5), and 
 	displaying color patches each corresponding to candidates for second color information representing the second color on the screen so that the color patches are selectable by the user ([0063], lines 3-4 and [0064], lines 5-9).

13.	Claim 10 is rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Kato (JP Pub. Nº 2007/041960).

14.	Regarding independent claim 10: Kato disclosed a non-transitory computer-readable storage medium storing instructions that, when executed by a computer ([0092], lines 1-4), cause the computer to perform an image processing method ([0001], lines 1-2) for outputting a print product ([0057], line 10) representing at least a first color and a second color different from the first color ([0003], lines 7-10 and [0006], lines 1-3, the image includes a character and a background and the character color must be different from the background color to enhance the visibility of the character), the image processing method comprising steps of: 
 	displaying a screen including a region for receiving designation of first color information representing the first color from a user ([0063], lines 2-3 and [0064], lines 1-2), 
 	receiving designation of the first color information for the region ([0064], lines 2-3), 
 	displaying a color patch corresponding to the first color information on the screen in a case where the designation is received ([0063], line 4 and [0064], lines 3-5), and 
 	displaying color patches each corresponding to candidates for second color information representing the second color on the screen so that the color patches are selectable by the user ([0063], lines 3-4 and [0064], lines 5-9).

Claim Rejections - 35 USC § 103
15.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


17.	Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP Pub. Nº 2007/041960), in view of Mancuso (US Pat. Nº 4,932,685).

18.	Regarding claim 2: Kato disclosed the image processing apparatus according to claim 1.
 	Kato is silent about wherein the print product is a print product in which a different color is observed depending on an angle of observation.
 	Mancuso disclosed a printed product (Col. 1, lines 9-10; also see Fig. 1B, reference 27) wherein the print product is a print product in which a different color is observed depending on an angle of observation (Col. 2, lines 41-44).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mancuso with those of Kato by allowing a user to select the colors to be printed in a variable color print in order to support customizable variable color printing.

19.	Regarding claim 3: Kato disclosed the image processing apparatus according to claim 1.
 	Kato is silent about wherein the first color is observed when the print product is observed from a first angle of observation, and the second color is observed when the print product is observed from a second angle of observation which is different from the first angle of observation.
 	Mancuso disclosed a printed product (Col. 1, lines 9-10; also see Fig. 1B, reference 27) wherein the print product is a print product in which a different color is observed depending on an angle of observation (Col. 2, lines 41-44).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mancuso with those of Kato by allowing a user to select the colors to be printed in a variable color print in order to support customizable variable color printing.

20.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP Pub. Nº 2007/041960), in view of Usuda et al. (US Pub. Nº 2011/0141173).

21.	Regarding claim 5: Kato disclosed the image processing apparatus according to claim 4.
 	Kato is silent about wherein the output unit outputs the print product by discharging UV curing ink to a recording medium.
 	Usuda et al. disclosed a printing apparatus (See Fig. 2) for outputting print products (Fig. 2, the image on the sheet S), wherein the output unit outputs the print product by discharging UV curing ink to a recording medium ([0130], lines 1-2).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Usuda et al. with those of Kato by using UV curing ink to produce the print product, in order to reduce the drying time of the print product.

22.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kato (JP Pub. Nº 2007/041960), in view of Smillie et al. (US Pub. Nº 2014/0243670).

23.	Regarding claim 6: Kato disclosed the image processing apparatus according to claim 1.
 	Kato is silent about wherein the display unit displays a color wheel including the candidates for the second color information.
 	Smillie et al. disclosed an image processing apparatus ([0015], line 1), comprising a display unit ([0018], line 1) for selecting a first color and a second color ([0028], lines 1-6), wherein the display unit displays a color wheel including the candidates for the color information ([0023], lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Smillie et al. with those of Kato by presenting the color selection in the form of a color wheel in order to make the interface more user-friendly.

Allowable Subject Matter
24.	Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
25.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YAOVI M. AMEH whose telephone number is (571)272-4578. The examiner can normally be reached M-F: 9:00 AM - 6:00 PM.
26.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
27.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571)272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
28.	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YAOVI M AMEH/Primary Examiner, Art Unit 2853